DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim to foreign priority based on application JP 2015-250583 filed 12/22/2015 is acknowledged.
Applicant’s indication of National Stage information based on PCT/IB2016/057248 filed 12/01/2016 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it exceeds a single paragraph in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1,
The claim recites “a sensor” and “primary and secondary information that is received from the sensor” in order to determine a state of the vehicle’s clutch. However, it is unclear as to whether the system uses compares primary and secondary information from a single sensor to determine an actual and assumed clutch state, or if the primary and secondary information is collected by multiple separate sensors to determine and compare the clutch state. Paragraphs 0028 and 0029 and Figure 1 of applicant’s disclosure recite and show multiple sensors being used for primary and secondary information detection. Thus, claim 1 does not clearly and distinctly point out how the sensor information is collected and used to determine primary and secondary information to find the actual and assumed clutch states. Examiner will interpret the claim as though multiple sensors were recited to collect a plurality of sensor data for determining primary and secondary information regarding the clutch.
Claim 1 additionally recites “primary and secondary information that is received from the sensor”. However, it is unclear as to whether the primary and secondary information are distinctly different from each other. Paragraph 0036 of applicant’s disclosure describes the primary information to be output through an operation of the accelerator pedal, and the secondary information to be indicative of the connected state of the clutch. Thus, claim 1 does not clearly and distinctly point out what the 

Claims 2-6 are objected to due to their dependency on claim 1.

Regarding claim 7,
The claim recites “primary and secondary information received from a sensor” that is used to determine the connection or disconnection state of the clutch. However, it is unclear as to whether the system uses compares primary and secondary information from a single sensor to determine a clutch state, or if the primary and secondary information is collected by multiple separate sensors to determine the clutch state. Paragraphs 0028 and 0029 and Figure 1 of applicant’s disclosure recite and show multiple sensors being used for primary and secondary information detection. Thus, claim 7 does not clearly and distinctly point out how the sensor information is collected and used to determine primary and secondary information to find the connection or disconnection state of the clutch. Examiner will interpret the claim as though multiple sensors were recited to collect a plurality of sensor data for determining primary and secondary information for connection or disconnection states of the clutch.
Claim 7 additionally recites “primary and secondary information received from a sensor”. However, it is unclear as to whether the primary and secondary information are distinctly different from each other. Paragraph 0036 of applicant’s disclosure describes the primary information to be output through an operation of the accelerator pedal, and the secondary information to be indicative of the connected state of the clutch. Thus, claim 7 does not clearly and distinctly point out what the primary and secondary information is and if the information differs from one another. Examiner with interpret the claim as though the primary information is distinctly different from the secondary information.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murata et al. (US 2015/0175137 A1, hereinafter referred to as Murata).

Regarding claim 1,
Murata teaches a control system comprising ([0001], describes an electric parking brake (EPB) control device): 
([0062], there is an accelerator sensor and a clutch pedal sensor); 
an electronic controller connected to the sensor and for executing brake control that is executed on the basis of primary information and secondary information that is received from the sensor and selectively defined whether to be used with the primary information and indicates an assumed state related to connection and disconnection of a clutch in a vehicle ([0023], the vehicle brake system has an EPB control device (i.e. electronic controller) applied to it; [0062], the braking system receives information from the acceleration sensor (i.e. primary information) and the clutch pedal sensor (i.e. secondary information) and operates according to the receives sensor information; [0093], the clutch engagement and acceleration pedal switching determinations do not have to be performed or only one of the determinations may be performed; the primary and secondary information are selectively defined to be used; [0091], it is determined whether the clutch is engaged based on whether the clutch stroke exceeds an accelerator release allowable stroke amount (i.e. actual state of the clutch) or whether the clutch pedal is switched from on to off (i.e. assumed state of the clutch), the electronic controller configured to: 
determine whether an actual state and the assumed state, which are related to the connection and the disconnection of the clutch, match each other in accordance with a temporal change in the secondary information ([0091], it is determined whether the clutch is engaged based on whether the clutch stroke exceeds an accelerator release allowable stroke amount (i.e. actual state of the clutch) or whether the clutch pedal is switched from on to off (i.e. assumed state of the clutch); the actual and assumed states are determined from the pedal stroke sensor and can be determined if they match from the sensor information); and 
execute the brake control by using the primary information but not the secondary information in the case where the determination section determines that the actual state and the assumed state do not match each other ([0093], the clutch engagement and acceleration pedal switching determinations do not have to be performed or only one of the determinations may be performed; the brake control can be performed using only the primary information; [0091], it is determined whether the clutch is engaged based on whether the clutch stroke exceeds an accelerator release allowable stroke amount (i.e. actual state of the clutch) or whether the clutch pedal is switched from on to off (i.e. assumed state of the clutch).
While Murata does not explicitly teach executing the brake control by using the primary information in the case where the actual state and the assumed state do not match each other, Murata describes a method where it would be obvious for one of ordinary skill in the art to try this process. Murata describes the primary information and secondary information do not both need to be used to perform the braking method ([0093]). There are a finite number of reasons as to why the primary information would be used rather than the secondary information. One of these reasons would be the reliability of the secondary information, and the actual state and assumed state not matching would be an obvious reason for the secondary information to be unreliable. Using the primary information or the secondary information would still result in the achievable and predictable result of determining whether or not to change the braking situation of the vehicle. Thus, the claimed brake control system would be obvious to try. 

Regarding claim 2,
Murata teaches the invention as described in claim 1. Murata further teaches:
the secondary information is information that is output through an operation of the clutch and processed by the determination section ([0062], the braking system receives information from the acceleration sensor (i.e. primary information) and the clutch pedal sensor (i.e. secondary information); [0091], it is determined whether the clutch is engaged based on whether the clutch stroke exceeds an accelerator release allowable stroke amount (i.e. actual state of the clutch) or whether the clutch pedal is switched from on to off (i.e. assumed state of the clutch); the determination of clutch engagement would have to be done by a determination section of the vehicle system).  

Regarding claim 5,
Murata teaches the invention as described in claim 1. Murata further teaches:
the electronic controller is further configured to determine whether the actual state and the assumed state match each other by taking an aggregate result of the secondary information into consideration ([0023], the vehicle brake system has an EPB control device (i.e. electronic controller) applied to it; [0091], it is determined whether the clutch is engaged based on whether the clutch stroke exceeds an accelerator release allowable stroke amount (i.e. actual state of the clutch) or whether the clutch pedal is switched from on to off (i.e. assumed state of the clutch); the clutch engagement makes up the entirety of the secondary information, thus the actual and assumed states are determined to find the aggregate result of the secondary information).
While Murata does not explicitly teach finding if the actual state and the assumed state match each other, Murata describes a method where it would be obvious for one of ordinary skill in the art to try this process. Murata describes the primary information and secondary information do not both need to be used to perform the braking method ([0093]). The secondary information is made up of the actual and assumed states. There are a finite number of reasons as to why the primary information would be used rather than the secondary information. One of these reasons would be the reliability of the secondary information, and the actual state and assumed state not matching would be an obvious reason for the secondary information to be unreliable. Using the primary information or the secondary information would still result in the achievable and predictable result of determining whether or not to 

Regarding claim 6,
Murata teaches the invention as described in claim 1. Murata further teaches:
the primary information is information that is output through an operation of an accelerator and processed by the determination section ([0089], the accelerator pedal switching determination is when the driver is trying to engage the clutch and starting to depress the accelerator pedal; [0090], it is possible to make the accelerator pedal switching determination by receiving data related to the accelerator opening degree or an engine rotating speed (i.e. primary information from an acceleration sensor (see [0062]); the determination would have to be processed by a determination section of the vehicle system) and 
the brake control is control that cancels a hill-hold function for retaining a brake force generated in the vehicle on an inclined road surface ([0001], describes an electric parking brake (EPB) that controls an EPB to inhibit a vehicle from sliding downward when the vehicle is started on a slope (i.e. hill-hold function); [0009], release control is performed when it is determined unnecessary to maintain the standby position (i.e. the brake control cancels the hill-hold function).

Regarding claim 7,
Murata teaches a brake control method for executing brake control that is executed on the basis of primary information and secondary information received from a sensor and that is selectively defined whether to be used with the primary information and indicates an assumed state related to connection and disconnection of a clutch in a vehicle ([0001], describes an electric parking brake (EPB) control device for a vehicle; [0062], the braking system receives information from the acceleration sensor (i.e. primary information) and the clutch pedal sensor (i.e. secondary information) and operates according to the receives sensor information; [0093], the clutch engagement and acceleration pedal switching determinations do not have to be performed or only one of the determinations may be performed; the primary and secondary information are selectively defined to be used; [0091], it is determined whether the clutch is engaged based on whether the clutch stroke exceeds an accelerator release allowable stroke amount (i.e. actual state of the clutch) or whether the clutch pedal is switched from on to off (i.e. assumed state of the clutch), the control method comprising: 
determining, via an electronic controller, whether an actual state and the assumed state, which are related to the connection and the disconnection of the clutch, match each other in accordance with a temporal change in the secondary information ([0023], the vehicle brake system has an EPB control device (i.e. electronic controller) applied to it; [0091], it is determined whether the clutch is engaged based on whether the clutch stroke exceeds an accelerator release allowable stroke amount (i.e. actual state of the clutch) or whether the clutch pedal is switched from on to off (i.e. assumed state of the clutch); the actual and assumed states are determined from the pedal stroke sensor and can be determined if they match from the sensor information); and 
executing, via the electronic controller, the brake control by using the primary information but not the secondary information in the case where it is determined that the actual state and the assumed state do not match each other ([0023], the vehicle brake system has an EPB control device (i.e. electronic controller) applied to it; [0093], the clutch engagement and acceleration pedal switching determinations do not have to be performed or only one of the determinations may be performed; the brake control can be performed using only the primary information; [0091], it is determined whether the clutch is engaged based on whether the clutch stroke exceeds an accelerator release allowable stroke amount (i.e. actual state of the clutch) or whether the clutch pedal is switched from on to off (i.e. assumed state of the clutch).
. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 2015/0175137 A1, referred to as Murata), and further in view of Weck et al. (US 2010/0198470 A1, hereinafter referred to as Weck).

Regarding claim 3, 
Murata teaches the invention as discussed above in claim 1. Murata further teaches:
the electronic controller is further configured to determine that the actual state and the assumed state do not match each other ([0023], the vehicle brake system has an EPB control device (i.e. electronic controller) applied to it; [0091], it is determined whether the clutch is engaged based on whether the clutch stroke exceeds an accelerator release allowable stroke amount (i.e. actual state of the clutch) or whether the clutch pedal is switched from on to off (i.e. assumed state of the clutch)).
([0093]). The secondary information is made up of the actual and assumed states. There are a finite number of reasons as to why the primary information would be used rather than the secondary information. One of these reasons would be the reliability of the secondary information, and the actual state and assumed state not matching would be an obvious reason for the secondary information to be unreliable. Using the primary information or the secondary information would still result in the achievable and predictable result of determining whether or not to change the braking situation of the vehicle. Thus, finding if the actual and assumed states match would be obvious to try. 
However, Murata does not teach the actual state and the assumed state do not match in the case where the secondary information indicates that a disconnected state of the clutch continues for a prescribed time.
Weck teaches the actual state and the assumed state do not match in the case where the secondary information indicates that a disconnected state of the clutch continues for a prescribed time ([0023], describes a time profile which determines a clutch engagement point; [0033], very slow clutch engagement is validated by means of a timer; here the clutch engagement can be determined based on a prescribed time period).
Murata and Weck are analogous art to the claimed invention since they are from the similar field of vehicle braking systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the clutch determination states of Murata with the clutch time period determination of Weck to create a braking system that can determine the clutch connection 
The motivation for modification would have been to create a braking system that can more reliably determine the connection state of the clutch. Using a time determination for clutch connection would be an additional way to verify the state of the clutch to determine if the brake should be held or released.
	
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 recites determining the unreliability of clutch information based on sensed chatter in the clutch data. This inventive concept is not disclosed by the prior art of record or any related prior art and therefore is allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mikami et al. (US 6,039,673 A, hereinafter referred to as Mikami)
Reynolds et al. (US 2015/0031504 A1, hereinafter referred to as Reynolds)
Murasugi et al. (US 5,906,559 A, hereinafter referred to as Murasugi)
Waku et al. (US 2015/0142286 A1, hereinafter referred to as Waku)
Mallet et al. (US 8,412,436 B2, hereinafter referred to as Mallet)
Bularz et al. (US 2017/0113693 A1, hereinafter referred to as Bularz)

Regarding Mikami, 
Mikami describes a control system for an automatic transmission. It comprises a delay system which delays the time of hill-hold output for starting the hill-hold control until a point in time after the start of the neutral control. The delay system provides the hill-hold output based on a change in the state of the clutch (Col. 2, lines 13-21). Mikami discloses sensors, an electronic controller, and a hill-hold system that is based on a change in the state of the clutch. However, Mikami does not disclose an assumed and an actual state of the clutch and therefore does not teach applicant’s invention.

Regarding Reynolds,
Reynolds describes a vehicle rollback control apparatus and method. Reynolds discloses a sensor and brake controller ([0138]) and primary and secondary information in the form of powertrain torque request signal and a pedal position signal ([0139-0140]). Reynolds also discloses a clutch state signal corresponding to an actual state of the transmission clutch ([0148]). However, Reynolds does not disclose an assumed state of the clutch, nor does it disclose comparing the actual state to an assumed state of the clutch to determine a connection state of the clutch to perform the rollback control.

Regarding Murasugi,
Murasugi describes anti-creep control for preventing the transmission of engine power to driven wheels during an idling condition and a hill-hold control for preventing the backward movement of a staying vehicle on an uphill road. Murasugi teaches a plurality of vehicle sensors to determine whether a hill-hold control should be engaged. These sensors give information about the entirety of vehicle systems including the brake and clutch while in operation. However, Murasugi does not specify primary and secondary information associated with the clutch for operating the hill hold control.

Regarding Waku, 
Waku describes generating a braking force by performing the hill-hold while supplying a hydraulic pressure using an electric oil pump during the idling stop control. Waku discloses an accelerator pedal and a brake fluid pressure sensor ([0030]). Figure 4 shows performing a hill hold control based on the state of the accelerator pedal depression and brake pedal depression. The use of the brake and accelerator pedals are related to the engagement of the clutch ([0027]). Figure 5 shows how the vehicle inputs and sensors are all used to determine to execute the hill hold control. However, Waku does not disclose clutch information and determining the connection or disconnection of a clutch in order to apply a hill hold control. 

Regarding Mallet, 
Mallet discloses a hill start assistance device for a vehicle with a manual gearbox, based on a hydraulic braking circuit. It discloses a sensor that measure clutch pedal depression (Col. 5, lines 11-13), estimating torque transmitted by the clutch, and determining whether to release the brakes based on the clutch torque. Figure 1 shows the hill hold control is also dependent on thresholds for brake pedal depression, engagement time, and the clutch torque. However, Mallet does not disclose primary and secondary clutch information that can be compared to determine a connected or disconnected state of the clutch, and using this information to execute a brake control. 

Regarding Bularz, 
Bularz discloses a method of operating a vehicle having a manually shifted transmission having an idling position, a clutch, and a brake pedal that stops engine operation when the vehicle is stationary, the idling position is engaged, and the clutch is engaged. Bularz discloses determining whether the clutch pedal is depressed, and operating a hill hold assist system accordingly ([0017]). Figure 1 shows the 

The above related prior art discloses vehicles having conditions that must be met to release a hill hold control. Each invention have aspects of cancellation, but all do it differently. However, none of the prior art determines if a signal from a clutch sensor is noisy to determine if it is reliable. Nor do the prior art disclose only using accelerator pedal sensor information to cancel hill hold control when the clutch sensor signal is unreliable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664